Title: To James Madison from James Monroe, 26 July 1803
From: Monroe, James
To: Madison, James



No. 11
Sir,
London 26. July 1803
On the 20th Ulto. I wrote Lord Hawkesbury by Mr. Sumter & apprized him of my arrival in town in the character of Minister Plenipotentiary from the United States to his Britannic Majesty & requested that he would be pleased to appoint a time when I might have the honor to wait on him with my letters of credence. His Lordship answered that he would receive me the next day at one oclock at his office if that hour was convenient to me. I called there at that hour with Mr. Sumter & was recieved by him. I gave him a copy of my letters of credence & expressed a desire to be presented to their Majesties as soon as it might be convenient. He regretted that I had not arrived a few days sooner, as in that case I might have been presented at the last levee, but added that it should be soon done. I asked him in what mode I should proceed, whether I should call on him again for information? He replied that Sir Stephen Cotterel would present me by whom I should be informed of the time. Not much conversation took place on political subjects in the interview. He observed that all the points in which there had been heretofore any collision between the two Nations were now happily arranged, such as the debts, Spoliations & boundaries the latter of which he had adjusted by treaty with Mr. King just before he sailed. I assured him in general terms, that it was the wish of our government to be on the most friendly terms with Great Britain. He then congratulated me on the conclusion of our treaty with France which he said I had found in a good train on my arrival there & been lucky enough to arrange to my satisfaction. I replied that I hoped it had been concluded on terms that would be found advantageous to our country & be approved by our government: that we had been careful in forming the treaty not to interfere with the rights of any other friendly power. The conversation was otherwise not sufficiently interesting to be repeated. As such interviews are formal, especially when the parties are entirely strangers to each other as we were, they are I believe generally short. As soon therefore as it appeared that the object of the interview was fully answered I withdrew.
The next levee is early in the next month at which time I hope to be presented to his Majesty, & in the interim I shall endeavor to make myself acquainted with the state of our affairs in this country, with which we have so many relations that are so highly interesting to us, and which I shall endeavor to preserve & if possible improve.
You will observe that I expressed myself in my replies to Lord Hawkesbury’s remarks in general rather than precise terms, and from your knowledge of facts you will I am persuaded be sensible that it was impossible for me to do otherwise. As I knew nothing of the treaty lately concluded with this got by Mr. King I could of course say nothing about it; nor could I well reply otherwise to his allusion to the state in which I found the negotiation on my arrival in Paris. His Lordship did not state the pretensions of any party to agency or service in that transaction which I knew to be unfounded, and it was therefore unnecessary & impolitic to presume such was his intention. Still as his allusion might be construed into a countenance of such pretensions, I thought it my duty to express myself in a manner which while it Manifested a disposition to conciliate, should nevertheless give them no sanction. It would be matter of regret if such pretensions existed, since every transaction should appear in its true character, and be attributed to its proper causes. Justice & candor require this in all cases in reference to the parties concerned. In the present one it is peculiarly important that this correct maxim should be strictly observed. This affair is not yet concluded, tho’ I hope it is in a good train & will soon be put beyond the reach of fortune. Our Got. ought to know to the minutest detail the motives which induced the got. of France to adopt this measure, to enable it to do justice to those motives & bring the affair itself to a happy conclusion. The extrication of ourselves from a dangerous perhaps a disastrous war, by the acquisition of an important territory which gives such vast relief & comfort to some of our people, is an event which if the causes which produced it are well understood, may serve as a monitory lesson to influence if not prescribe the course to be pursued in our future controversies with the European powers, if any should occur. America certainly has a very distinct relation to Europe, from what the several powers of the latter bear to each other which it is equally important for her to understand and to have understood by the latter. Of this truth the event referred to is a striking example as it is a very satisfactory illustration. I should weary you if I pursued this subject. I have touched it to remark that for these and other obvious reasons I have considered it my duty to communicate to you every fact belonging to this transaction, with which I was acquainted, that it might be seen by the President in its true light. To these I shall at present take the liberty to add a few observations.
You saw by Mr. Livingstons & my joint letter which bore date a day or two before I left Paris, about the 11th. Ulto., that the English Got. had no agency in this affair: that it never had made a question of Louisiana in its discussions with the Got. of France at any period since the French possessed it. This information was obtained of Lord Whitworth on the application of Mr. Livingston, on his and my part, at a time when we deemed it important to know what interest this power had taken in the affair if any. Lord Whitworths answer was as I understood frank and explicit to that effect. It therefore proves fully that the cession of Louisiana did not proceed from any interference of great Britain respecting it.
The proof is in other respects positive and conclusive that it was produced by the measures of our government, and that the decision to make the cession was intended to meet them in the spirit in which they were taken. It is a well established fact that before those measures were known in France the first Consul had manifested no inclination to make the cession. For some time after they were known his disposition to retain the territory remained unshaken, tho’ it was evident that he had become more conciliatory in his deportment towards our country. As late as the 10th. of March he announced his resolution not even to discuss the subject in any light until after he had sent a Minister to the U. States & recieved from him such information as he deemed necessary for the purpose. On the 22d. of march he manifested his desire to retain the country to be as strong as ever, intimated that he had always considered the possession of it as furnishing him with the means of giving new proofs of his friendship for the U. States, by which he meant, as is presumed, the opening of the river to our citizens, on more favorable terms than had yet been enjoyed by them, he absolutely refused to treat at that time, tho’ he acknowledged his sensibility to the conduct of the President in the conjuncture which had produced an extraordinary mission, and declared that he would recieve the Envoy with pleasure & hoped that his mission would terminate to the satisfaction of both powers. The decision to make the cession was taken on the 10th. of April after the arrival of that Envoy at Hâvre (which was on the 8th.) was known at Paris, and with a view to lay the foundation of the negotiation which was so soon to commence. For the proof of these facts I refer you to the official notes of Mr. Taleyrand to Mr. Livingston of the 10th. & 22d. of March, which I presume are in your possession, and to such other information as you have heretofore recieved of the latter. The demonstration which they furnish of what I have above stated is too strong to be resisted by any one whose mind is not sealed by prejudice against the clearest result. Had the disposition of the first Consul to make the cession been produced by any but the measures of our got. and Country taken together, but more especially by the firm & dignified yet conciliating conduct of the President, he would not have postponed the discussion of the subject till he was apprized of those measures, nor would he after he knew of them, have delayed the avowal of his disposition to the period that he did, or have assigned the motive which he gave, in the letter of March 22d. for the delay.
It was impossible, had we possessed the requisite power, after our negotiation commenced to have opened any communication with this got. without great hazard to our interest and credit, while it was impossible to derive any advantage from it. A proposition to Britain for her agency in the affair, could not have been expected to succeed without our paying some equivalent for it, which must have been by making common cause with her in her own controversy and perhaps also by giving her some portion of the territory or rights in the navigation of the river. Had we stipulated either of these considerations we should most probably have been carried into the war with her, the result of which is very uncertain. By making any stipulations in favor of G. Britain we should have tied up our hands in the degree from doing any thing for ourselves, While we bound ourselves to her fortunes. Had we made any overture for such an arrangement, we hazarded its being made known with a view to her own interest, to the French Got. with whom it could not fail to have produced an ill effect in regard to ours. Perfect freedom, to take such part as our interest required, was the happiest situation in which we could be placed in the negotiation, and it equally comported with honor and policy not only to remain so in reality, but to preserve also the appearance of it, while there was a prospect of success. Had we erred in the present case our folly & disposition for intrigue must have been extreme, since from the commencement there was great probability of success, which continued to encrease till the object was accomplished.
It cannot be doubted that there were a variety of causes which contributed to produce a change in the mind of the first Consul relative to Louisiana and facilitate the cession which I flatter myself our Got. has been fortunate in obtaining. Among these may be calculated the failure of the expedition to St. Domingo, the press of the crisis in Europe &c. These are occasions which it is fair and honorable for every got. to take advantage of & which none fail to do when those at their head have discernment enough to see them. They are such as our distance from Europe and fortunate situation in other respects will I hope always furnish us when they may be necessary. I affirm however with perfect confidence in the opinion, that notwithstanding these favorable circumstances, we should not have succeeded, had the amicable relations between America & France been broken, or had the President taken an attitude of menace towards that power, or any other than precisely that which he did take. I am with great respect & esteem your very hule. Sert.
Jas. Monroe
I have been happy to take advantage of the services of Mr. Sumter, who lives in the Neighborhood of London, which his friendship & disposition to be useful have induced him to render me. As he will embark in a month or six weeks for the U. S. I shall experience some embarrassment when he leaves me unless Mr. Purviance arrives in the mean time. If he has not yet sailed I beg of you to prevail on him to do so as soon as possible.
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed by Monroe; marked “Duplicate”; docketed by Wagner as received 12 Oct. For enclosures, see n. 1.



   
   Monroe enclosed a copy of his letter to Hawkesbury, 20 July 1803 (1 p.), and of the latter’s reply of the same date (1 p.).



   
   For the boundary convention negotiated between Great Britain and the U.S., see King to JM, 13 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:607 and nn.).



   
   Monroe no doubt referred to their joint letter to JM of 12 July 1803.



   
   For Talleyrand to Livingston, 10 and 22 Mar. 1803, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:412 n. 5, 448 n. 3.


